Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 1 of 34 PageID 1318




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    SHEILA R. MUNOZ, and
    RAYMOND MUNOZ,

               Plaintiffs,
    v.                                    Case No. 8:20-cv-2311-VMC-AEP

    CITIMORTGAGE, INC.,

              Defendant.
    ____________________________/

                                    ORDER

          This matter comes before the Court upon consideration of

    Defendant CitiMortgage, Inc.’s Motion for Summary Judgment

    (Doc. # 54), filed on June 30, 2021, and Plaintiffs Sheila

    and Raymond Munozes’ Motion for Partial Summary Judgment,

    filed on July 1, 2021 (Doc. # 57). Both Motions have been

    fully briefed. (Doc. ## 60, 62, 63, 65). For the reasons set

    forth   below,   CitiMortgage’s       Motion   is   granted    and   the

    Munozes’ Motion is denied.

    I.    Background

          In April 2006, the Munozes executed a promissory note

    and   mortgage   on   their   property.    (Doc.    #   45-1    at   2).

    CitiMortgage serviced the Munozes’ mortgage from July 2008

    through April 2019. (Doc. # 56-1 at 14). In April 2019, Cenlar

    began servicing the Munozes’ mortgage. (Doc. # 56 at 3).



                                      1
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 2 of 34 PageID 1319




           In July 2010, the Munozes modified the terms of their

    loan    under     the   federal     government’s     Home   Affordable

    Modification Program. (Doc. # 45-1 at 28—33).

           The Munozes argue that beginning in 2017, CitiMortgage

    misapplied payments, failed to apply payments to principal or

    escrow, and charged improper fees. (Doc. # 45-1 at 39—41).

    However, the Munozes admitted that they began making partial

    payments in June 2018. (Doc. # 45 at 5). The terms of the

    CitiMortgage loan agreement stipulated that any payments

    received from a borrower were first applied to interest, then

    to principal, then to escrow. (Doc. # 45-1 at 14).

           Because of perceived errors in CitiMortgage’s servicing

    of the Munozes’ mortgage, the Munozes sent CitiMortgage a

    letter on May 6, 2019. (Id. at 37—42). CitiMortgage received

    this letter on May 7, 2019. (Doc. # 56-1 at 13). The Munozes

    made   thirteen    requests   for   information    and   alleged    five

    notices of error in the letter. (Doc. # 45-1 at 37—42).

           CitiMortgage acknowledged receipt of the Munozes’ letter

    on May 15, 2019. (Doc. # 56-1 at 9). CitiMortgage replied to

    the letter on June 12, 2019. (Id. at 13). In its reply,

    CitiMortgage      provided    the   Munozes   with    information    in

    response to the requests for information and a written reply

    in response to each notice of error. (Id. at 14). CitiMortgage


                                        2
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 3 of 34 PageID 1320




    also sent the Munozes documentation, including payment and

    transaction histories. (Doc. # 45 at 6). With regard to

    notices of error three through five, CitiMortgage asked the

    Munozes to provide more information to help it identify the

    alleged error. (Doc. # 56-1 at 14). CitiMortgage’s response

    contained contact information, including a telephone number,

    for a point of contact going forward. (Id.).

           The Munozes allege that their letter was a Qualified

    Written Request (“QWR”) under Section 2605(e) of the Real

    Estate Settlement Procedures Act (“RESPA.”). (Doc. # 57 at 1—

    2). They allege that CitiMortgage provided an untimely and

    inadequate response to their QWR, which caused them actual

    and statutory damages. (Doc. # 60 at 15). In their second

    amended complaint, the Munozes claimed that CitiMortgage’s

    responses to paragraphs 2, 5, 12, and 13 of the Munozes’ May

    6 letter were inadequate, as well as CitiMortgage’s responses

    to the second through fifth notices of error. (Doc. # 45 at

    7—8,   9,   11,   13,   15).   The   Munozes   continue   to   dispute

    CitiMortgage’s responses to those requests for information

    and notices of error at summary judgment. (Doc. # 60 at 8—

    10).

           After filing two complaints that this Court dismissed,

    the Munozes filed a second amended complaint on March 10,


                                         3
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 4 of 34 PageID 1321




    2021. (Doc. # 45). On June 30, 2021, CitiMortgage moved for

    summary judgment. (Doc. # 54). The Munozes’ moved for partial

    summary judgment on July 1, 2021. (Doc. # 57). Both parties

    responded. (Doc. ## 60; 62). Both parties replied. (Doc. ##

    63; 65). The motions are now ripe for review.

    II.   Legal Standard

          Summary judgment is appropriate “if the movant shows

    that there is no genuine dispute as to any material fact and

    the movant is entitled to judgment as a matter of law.” Fed.

    R. Civ. P. 56(a). A factual dispute alone is not enough to

    defeat a properly pled motion for summary judgment; only the

    existence of a genuine issue of material fact will preclude

    a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

    477 U.S. 242, 247—48 (1986).

          An issue is genuine if the evidence is such that a

    reasonable jury could return a verdict for the non-moving

    party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

    (11th Cir. 1996) (citing Hairston v. Gainesville Sun Publ’g

    Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

    it may affect the outcome of the suit under the governing

    law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

    1997). The moving party bears the initial burden of showing

    the Court, by reference to materials on file, that there are


                                      4
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 5 of 34 PageID 1322




    no genuine issues of material fact that should be decided at

    trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260

    (11th Cir. 2004) (citing Celotex Corp. v. Catrett, 477 U.S.

    317, 323 (1986)). “When a moving party has discharged its

    burden,   the   non-moving   party    must    then   ‘go    beyond     the

    pleadings,’ and by its own affidavits, or by ‘depositions,

    answers    to   interrogatories,      and    admissions         on   file,’

    designate specific facts showing that there is a genuine issue

    for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

    593-94 (11th Cir. 1995) (quoting Celotex, 477 U.S. at 324).

          If there is a conflict between the parties’ allegations

    or evidence, the non-moving party’s evidence is presumed to

    be true and all reasonable inferences must be drawn in the

    non-moving party’s favor. Shotz v. City of Plantation, 344

    F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

    evaluating the evidence could draw more than one inference

    from the facts, and if that inference introduces a genuine

    issue of material fact, the Court should not grant summary

    judgment. Samples ex rel. Samples v. City of Atlanta, 846

    F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s

    response consists of nothing “more than a repetition of his

    [conclusory]    allegations,”    summary     judgment      is    not   only

    proper, but required. Morris v. Ross, 663 F.2d 1032, 1034


                                      5
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 6 of 34 PageID 1323




    (11th Cir. 1981).

          Finally,      the    filing     of    cross-motions       for    summary

    judgment does not give rise to any presumption that no genuine

    issues of material fact exist. Rather, “[c]ross-motions must

    be considered separately, as each movant bears the burden of

    establishing that no genuine issue of material fact exists

    and that it is entitled to judgment as a matter of law.” Shaw

    Constructors v. ICF Kaiser Eng’rs, Inc., 395 F.3d 533, 538—

    39 (5th Cir. 2004); see also United States v. Oakley, 744

    F.2d 1553, 1555 (11th Cir. 1984) (“Cross-motions for summary

    judgment    will    not,     in   themselves,    warrant    the       court   in

    granting    summary       judgment    unless   one   of   the    parties      is

    entitled to judgment as a matter of law on facts that are not

    genuinely disputed[.]” (citation omitted)).

    III. Analysis

          The   Court     will    begin    by    addressing     CitiMortgage’s

    Motion, followed by the Munozes’ Motion.

          A. CitiMortgage’s Motion for Summary Judgment

          The Munozes broadly attempt to recover from CitiMortgage

    “for failure to adequately respond to the[] Qualified Written

    Request (“QWR”) under Section 2605(e) of the Real Estate

    Settlement Procedures Act (“RESPA.”).” (Doc. # 60 at 3). In

    their second amended complaint, the Munozes claimed that


                                           6
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 7 of 34 PageID 1324




    CitiMortgage violated Section 2605(e)(2)(C) “by failing to

    provide [them] with the information and documents requested,

    or an explanation why the information sought was unavailable,

    no later than 30 days after receipt of the Plaintiff’s

    qualified written request.” (Doc. # 45 at 8). The Munozes

    specified that CitiMortgage’s response to paragraphs 2, 5,

    12, and 13 of the Munozes’ May 6 letter was inadequate. (Id.

    at 7—8). The Munozes additionally argued that CitiMortgage

    failed to “adequately and reasonably” investigate four of the

    five notices of error the Munozes included in their letter.

    (Id. at 9, 11, 13, 15). The Munozes maintain these arguments

    at summary judgment. (Doc. # 60 at 7—11).

          In its Motion for Summary Judgment, CitiMortgage argues

    that the Munozes’ RESPA claims fail because its response to

    the Munozes’ “vague and inchoate” inquiries and notices of

    error was adequate. (Doc. # 54 at 23—24). CitiMortgage also

    argues that the Munozes’ damages claims are unsupported. (Id.

    at 24).

          “To succeed on a claim under § 2605(e), Plaintiffs must

    show: (1) that Defendants are servicers; (2) that Defendants

    received   a   qualified    written   request   (“QWR”)    from   the

    borrower; (3) that the QWR related to the servicing of the

    loan; (4) that Defendants failed to respond adequately; and


                                      7
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 8 of 34 PageID 1325




    (5) that Plaintiffs are entitled to actual or statutory

    damages.” Echeverria v. BAC Home Loans Servicing, LP, 900 F.

    Supp. 2d 1299, 1305—06 (M.D. Fla. 2012), aff'd, 523 F. App'x

    675 (11th Cir. 2013).

          CitiMortgage admits that it serviced the Munozes’ loan.

    (Doc. # 54 at 2). However, the parties dispute all other

    elements. (Id. at 4—23).

                1. CitiMortgage Received a QWR from the Munozes

          CitiMortgage argues that the Munozes’ May 6, 2019 letter

    was a generic request for information, and not a QWR. (Id. at

    4—8).

          A QWR “shall be a written correspondence, other than

    notice on a payment coupon or other payment medium supplied

    by the servicer, that--(i) includes, or otherwise enables the

    servicer to identify, the name and account of the borrower;

    and (ii) includes a statement of the reasons for the belief

    of the borrower, to the extent applicable, that the account

    is in error or provides sufficient detail to the servicer

    regarding   other   information    sought   by   the   borrower.”   12

    U.S.C. § 2605(e)(1)(B). “Section 2605(e)(1)(B)(ii) is written

    in the disjunctive . . . a communication can satisfy RESPA by

    ‘includ[ing] a statement of the reasons . . . that the account

    is in error,’ or by ‘provid[ing] sufficient detail to the


                                      8
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 9 of 34 PageID 1326




    servicer    regarding     other    information    sought    by    the

    borrower.’” Gnipp v. Bank of Am. N.A., 2:15-cv-99-JES-CM,

    2016 WL 4810541, at *5 (M.D. Fla. Sept. 14, 2016) (citations

    omitted) (emphasis added). “A qualified written request (or

    QWR) may come in the form of a Notice of Error or a Request

    for Information.” E.g. St. Claire v. Ditech Fin., LLC, 1:17-

    CV-3370-AT-JFK, 2018 WL 4850127, at *3 (N.D. Ga. Sept. 21,

    2018).

          Drawing all reasonable inferences in the Munozes’ favor,

    their May 6 letter was a QWR. The letter identified the

    Munozes as the borrowers and disclosed their account number.

    (Doc. # 45-1 at 37). Each of the five notices of error

    included in the letter stated a reason, albeit a general and

    unsupported reason, that the Munozes believed their account

    was in error. (Id. at 39—41). Under the terms of Section

    2605(e)(1)(B), the Munozes’ letter was therefore a QWR.

               2. The QWR Related to Servicing of a Mortgage Loan

          Furthermore, the Munozes letter related to the servicing

    of their mortgage loan.

          Pursuant to Regulation X, which amended RESPA’s mortgage

    servicing rules, inquiries or notices of error related to

    servicing loans include “a borrower’s request to correct

    errors relating to allocation of payments, final balances for


                                      9
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 10 of 34 PageID 1327




    purposes of paying off the loan, or avoiding foreclosure, or

    other standard servicer’s duties.” Mortgage Servicing Rules

    Under the Real Estate Settlement Procedures Act (Regulation

    X), 78 FR 10696-01 (2013). “These standard servicer duties .

    . . include, for example, duties to comply with investor

    agreements and servicing program guides, to advance payments

    to   investors,      to   process    and    pursue    mortgage    insurance

    claims,    to   monitor    coverage       for   insurance   (e.g.,    hazard

    insurance),     to   monitor   tax    delinquencies,        to   respond   to

    borrowers regarding mortgage loan problems, to report data on

    loan performance to investors and guarantors, and to work

    with investors and borrowers on options to mitigate losses

    for defaulted mortgage loans.” Id.

          In the Munozes’ letter, they asked for information about

    their mortgage, and they notified CitiMortgage of several

    alleged errors related to their mortgage. (Doc. # 45-1 at 37—

    42). The Munozes asked for information about their payments

    to CitiMortgage, the allocation of their payments, and fees

    posted to their account. (Id. at 37—38). All of this related

    to the servicing of their loan. Furthermore, the Munozes’

    notified        CitiMortgage         of         CitiMortgage’s       alleged

    misapplication of monthly payments, missing payments, and

    erroneous fees. (Id. at 39—41). Once again, these notices of


                                         10
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 11 of 34 PageID 1328




    error   related    to   the   Munozes’    loan   with   CitiMortgage.

    Therefore, the QWR related to the servicing of a mortgage

    loan.

                3. CitiMortgage Provided an Adequate Response

          The Munozes base their claim on the purported inadequacy

    of   CitiMortgage’s     response   to    their   QWR.   (Doc.   #   45).

    CitiMortgage argues that it responded adequately to each of

    the Munozes’ requests for information and notices of error,

    and that the Munozes’ allegations are entirely unsupported by

    the record. (Doc. # 54 at 1).

          “Once a servicer receives a borrower’s QWR, it must

    ‘provide a written response acknowledging receipt of the

    correspondence within 5 [business] days.’ Then, within 30

    business days, the servicer must (1) correct the asserted

    error; (2) explain why it believes the account isn’t in error;

    (3) provide the requested information; or (4) explain why the

    requested information is unavailable.” Ranger v. Wells Fargo

    Bank N.A., 757 F. App’x 896 (11th Cir. 2018) (citing §§

    2605(e)(1)—(e)(2)).

          First, it is undisputed that CitiMortgage acknowledged

    receipt of the Munozes’ QWR after five business days had

    passed. (Doc. # 54 at 3 n.2). The Munozes sent the QWR on May

    6, 2019. (Doc. # 45-1 at 37). CitiMortgage received it on May


                                       11
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 12 of 34 PageID 1329




    7. (Doc. # 56-1 at 13). Five business days after May 7 was

    May 14. Yet CitiMortgage did not respond to the Munozes until

    May   15.   (Id.   at    9).   Although   CitiMortgage       acknowledged

    receipt of the QWR one day late, this alone does not establish

    an inadequate response.

          In order for a delay in acknowledging receipt of a QWR

    to form the basis of a viable claim, the delay must have

    caused a concrete injury to the claimant. Maldonado v. Ocwen

    Loan Servicing, LLC, No. 18-62037-CIV, 2018 WL 6427682, at *7

    (S.D.   Fla.   Dec.     7,   2018)   (citing   Chadee   v.    Ocwen   Loan

    Servicing, LLC, 243 F. Supp. 3d 1283, 1289—90 (M.D. Fla. 2017.

    The plaintiff must have suffered compensable damages from the

    loan servicer’s delay. Chadee, 243 F. Supp. 3d at 1289—90.

          Additionally, the Court can conclude that a Defendant

    has not violated RESPA, even with a delay in acknowledgement

    of a QWR. Whittaker v. Wells Fargo Bank, N.A., No. 6:12-cv-

    98-JA-GJK, 2014 WL 5426497, at *6 (M.D. Fla. Oct. 23, 2014).

    In a case out of the Middle District of Florida, the mortgage

    servicer sent a response to a QWR one day after the RESPA

    deadline. Id. The Court acknowledged that “the first written

    response” by the mortgage servicer “was one business day too

    late” and the mortgage servicer “did not acknowledge receipt

    of the [] QWR within the time period set forth in RESPA.” Id.


                                         12
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 13 of 34 PageID 1330




    However, the Court “conclude[d]” that the mortgage servicer’s

    acknowledgement, although one day late, was “a sufficient

    acknowledgement of Plaintiff’s QWR.” Id.

          Here, the Munozes do not claim to have suffered any

    injury from CitiMortgage’s one-day delay in their second

    amended complaint or response to CitiMortgage’s Motion for

    Summary    Judgment.    In    the   second   amended     complaint,    the

    Munozes simply asserted that “CitiMortgage’s untimely and

    inadequate response violated RESPA, 12 U.S.C. § 2605(e)(1)(A)

    and 12 C.F.R §§ 1024.36(c) and 1024.35(d), by failing to

    provide   a   written   response     acknowledging      receipt   of   the

    Plaintiff’s qualified written request no later than 5 days

    after receipt of the request.” (Doc. # 45 at 16). The Munozes

    have offered no evidence subsequently showing an impact from

    a   one-day   delay.    The   one-day    delay    is    insufficient    to

    establish a RESPA violation.

          Next, CitiMortgage complied with the thirty-day deadline

    to respond substantively to the issues raised in the QWR.

    CitiMortgage received the Munozes’ QWR on May 7, 2019. (Doc.

    # 56-1 at 13). Thirty business days after May 7, excluding

    Memorial Day, was June 19. CitiMortgage responded to the

    Munozes’ QWR on June 12, 2019. (Id. at 12).

          Because    CitiMortgage       complied     with   the   thirty-day


                                        13
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 14 of 34 PageID 1331




    response deadline, the issue becomes whether CitiMortgage’s

    response was adequate under the statute. Regarding requests

    for   information,       mortgage     servicers     must     “provide     the

    borrower with a written explanation or clarification that

    includes--(i) information requested by the borrower or an

    explanation of why the information requested is unavailable

    or cannot be obtained by the servicer; and (ii) the name and

    telephone number of an individual employed by, or the office

    or department of, the servicer who can provide assistance to

    the borrower.” 12 U.S.C. § 2605(e)(2)(C).

          Regarding notices of error, “a servicer must respond by

    fixing    the   error,   crediting     the     borrower’s    account,     and

    notifying the borrower; or by concluding that there is no

    error based on an investigation and then explaining that

    conclusion in writing to the borrower.” Renfroe v. Nationstar

    Mortg., LLC, 822 F.3d 1241, 1244 (11th Cir. 2016).

          The servicer may also ask for more information if the

    QWR fails to sufficiently identify the error. RESPA, as

    amended    by   Regulation     X,     allows     servicers      to   request

    information      from     borrowers      “in     connection      with     the

    investigation      of     an   asserted        error.”     12    C.F.R.     §

    1024.35(e)(2). The servicer may not “[r]equire a borrower to

    provide such information as a condition of investigating an


                                        14
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 15 of 34 PageID 1332




    asserted    error”    or    “[d]etermine          that   no     error     occurred

    because    the    borrower     failed        to    provide       any     requested

    information without conducting a reasonable investigation.”

    Id. “A servicer’s obligation is to ‘fairly meet the substance

    of   the   QWR    without    being      compelled        to    guess     what   the

    [borrowers] believed were the errors in the account or to

    dream-up and refute hypothetical reasons for the [borrowers’]

    vague discontent.’” Russell v. Nationstar Mortg., LLC, No.

    1461977CIVBLOOMVALLE, 2015 WL 5819663, at *7 (S.D. Fla. Oct.

    6, 2015) (citations omitted).

          Importantly, RESPA “does not require the servicer to

    provide    the    resolution       or    explanation           desired    by    the

    borrower; it requires the servicer to provide a statement of

    its reasons.” Whittaker, 2014 WL 5426497, at *8. The mortgage

    servicer’s response need not answer whether the servicer’s

    actions “were the appropriate actions under the terms of the

    mortgage.” Id. Instead, it only matters whether the letter

    from the mortgage servicer “complied with RESPA.” Id.

          Here, the Munozes argue that CitiMortgage’s responses to

    four requests for information and four notices of error were

    inadequate. (Doc. ## 45 at 7—9, 11, 13, 15; 60 at 8—10). The

    Munozes    took   issue     with   CitiMortgage’s             responses    to   the

    requests for information numbered 2, 5, 12, and 13 in their


                                            15
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 16 of 34 PageID 1333




    May 6 letter. (Id.). They contested CitiMortgage’s responses

    to   the   second      through   fifth       notices     of   error.    (Id.).

    CitiMortgage responded to all requests for information and

    notices of error in one letter, and included the name,

    address, and telephone number of a contact person in that

    letter. (Doc. # 56-1 at 14—15).

          In   the   first    disputed     request     for    information,       the

    Munozes asked for “[t]he total amount, separately listed and

    identified,      for    any   unpaid     principal,      interest,      escrow

    charges, and other charges due and owing as of the present

    date.” (Doc. # 45-1 at 37). CitiMortgage replied: “Servicing

    of this account transferred to CENLAR servicing on April 1,

    2019. CENLAR servicing has the current amounts due.” (Doc. #

    56-1 at 13). In their second amended complaint, the Munozes

    argued that this response was inadequate “because it is

    required by RESPA to provide the requested information from

    its loan file instead of passing the buck to Cenlar and

    because    Cenlar      claimed   it    did   not   receive     all     of   this

    information.” (Doc. # 45 at 7). The Munozes continue to

    dispute the adequacy of this answer at summary judgment. (Doc.

    # 60 at 8). However, the Munozes provided no hint as to which

    section of RESPA this response violated. Furthermore, the

    request for information, sent May 6, 2019,                       related to


                                           16
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 17 of 34 PageID 1334




    amounts “due and owing as of the present date.” (Doc. # 45-1

    at 37). As of April 1, 2019, CitiMortgage no longer serviced

    the Munozes’ loan. (Doc. # 56 at 5). Cenlar did. (Id.).

    Therefore, although the Munozes might not have liked the

    answer    they     received,     it    was     appropriate       under       the

    circumstances, taking all evidence in the Munozes’ favor and

    making all reasonable inferences in their favor.

          The second disputed request for information asked for:

    “The amount, payment date, purpose, and recipient of all

    foreclosure      expenses,     late    charges,       NSF   check    charges,

    appraisal fees, property inspection/preservation fees, force

    placed insurance charges, legal fees, bankruptcy/proof of

    claim    fees,    recoverable     corporate        advances,     and       other

    expenses or costs that have been charged and/or assessed to

    Sheila    and    Raymond     Munoz’s       mortgage    account      from     the

    beginning of the loan to the present date.” (Doc. # 45-1 at

    38). CitiMortgage responded by sending the Munozes a copy of

    their payment history. (Doc. # 56-1 at 13). In the second

    amended complaint, the Munozes took issue with this because

    “the loan payment history only provides vague and cryptic

    descriptions of the items that are unascertainable to Munozes

    and   RESPA     requires   CitiMortgage       to   provide    the    detailed

    information requested.” (Doc. # 45 at 7). At summary judgment,


                                          17
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 18 of 34 PageID 1335




    the Munozes merely argue that the Munozes sent CitiMortgage

    a valid request for information, and CitiMortgage owed the

    Munozes a sufficient response. (Doc. # 60 at 10). The Munozes

    thusly did not dispute that CitiMortgage turned over the

    requested     information,      they      just      contended   that   the

    information was “vague and cryptic.” But RESPA does not

    penalize the mortgage servicer for providing information that

    a borrower has difficulty understanding, as long as the

    servicer provided the information requested by the borrower.

    12 U.S.C. § 2605(e)(2)(C).

          In the last two disputed requests for information, the

    Munozes     asked   for   any    notes     created       by   CitiMortgage

    reflecting     communication       with       the    Munozes,    and   any

    information contained in the servicing file for the Munozes.

    (Doc. # 45-1 at 39). CitiMortgage responded by saying that

    “[t]he information requested is confidential, proprietary, or

    privileged.” (Doc. # 56-1 at 13). The Munozes, in their second

    amended     complaint,    argued       that      these   responses     were

    inadequate “because it is required by RESPA and Regulation X

    to provide the requested information from its loan file.”

    (Doc. # 45 at 8). CitiMortgage responded that “[t]hese two

    requests clearly exceed, by any measure, the scope of a valid

    request for information under 12 C.F.R. § 1024.36.” (Doc. #


                                       18
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 19 of 34 PageID 1336




    54   at     7).    At       summary   judgment,       the     Munozes      argue     that

    CitiMortgage’s response is “without merit.” (Doc. # 60 at

    10).

           RESPA       requires        servicers     to    provide       the      requested

    information            or   “an    explanation        of    why    the     information

    requested         is    unavailable      or     cannot       be    obtained     by   the

    servicer.” 12 U.S.C. § 2605(e)(2)(C). CitiMortgage provided

    an explanation as to why it would not turn over the requested

    information        when       it   explained     that        the   information        was

    “confidential, proprietary, or privileged.” (Doc. # 56-1 at

    13).      Furthermore,         the    Munozes    have        offered     no   evidence

    countering CitiMortgage’s argument that these requests for

    information exceeded the scope of 12 C.F.R. § 1024.36. (Doc.

    # 60 at 10).

           Moving onto the contested notices of error, the Munozes

    objected to CitiMortgage’s response to the Munozes’ second

    notice of error. (Doc. ## 45 at 8; 60 at 10—11). In the second

    notice of error, the Munozes wrote that: “beginning June 2017,

    CitiMortgage began misapplying the monthly payments made by

    Sheila and Raymond Munoz by not crediting the payments to

    principal, interest or escrow. It appears CitiMortgage might

    have instead placed the funds into a suspense account.” (Doc.

    #    45-1    at        39—40).       CitiMortgage          replied     that    it    had


                                               19
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 20 of 34 PageID 1337




    “researched” the payment history and had found “no [e]rrors

    in the application of the stated payments.” (Doc. # 56-1 at

    14).

           Because CitiMortgage concluded that there was no error,

    a RESPA violation did not occur if it based its conclusion

    upon an investigation and then explained that conclusion in

    writing. Renfroe, 822 F.3d at 1244. CitiMortgage met that

    burden by explaining that it had researched the Munozes’

    payment history in its letter to the Munozes.

           Furthermore,      the   Munozes    did     not    dispute    that

    CitiMortgage researched the error and explained its findings

    in     writing.   Instead,     the   Munozes    argued    that   because

    CitiMortgage did not fix the “clear” error, the investigation

    must have been inadequate and unreasonable. (Doc. ## 45 at 9;

    57 at 19). This argument necessarily fails. In a similar RESPA

    case, the court granted summary judgment for the mortgage

    servicer when “[plaintiff’s] contention that [the servicer]

    failed to conduct a reasonable investigation is premised

    entirely     on    her    disagreement     with    [the     servicer’s]

    determination that no error occurred.” Finster v. U.S. Bank

    Nat’l Ass’n, 245 F. Supp. 3d 1304, 1316 (M.D. Fla. 2017),

    aff’d, 723 F. App’x 877 (11th Cir. 2018). Such is the case

    here.


                                         20
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 21 of 34 PageID 1338




           In the Munozes’ third, fourth, and fifth notices of

    error, the Munozes contended that CitiMortgage misapplied the

    Munozes’ loan payments, which resulted in an “erroneous”

    escrow account balance, and that CitiMortgage charged a fee

    without any explanation. (Doc. # 45-1 at 40—41). With each

    notice of error, CitiMortgage asked the Munozes to provide

    more information. (Doc. # 56-1 at 14).

           Regarding these notices of error, the Munozes generally

    contend at summary judgment that “CitiMortgage interjects

    into    its   arguments   numerous        assertions   that   are   more

    unsupported assertions of CitiMortgage’s attitude of disdain

    for its borrowers, Munozes, than statements of fact.” (Doc.

    # 60 at 10). In their second amended complaint, however, the

    Munozes objected to two specific aspects of CitiMortgage’s

    responses. (Doc. # 45 at 11—15). First, they argued that if

    CitiMortgage     had   conducted     an     adequate   and    reasonable

    investigation, it would have recognized and corrected the

    errors. (Id.). Second, the Munozes contended that they should

    not have to investigate themselves. (Id.). The Munozes’ first

    argument fails for the same reason their argument regarding

    the second notice of error failed. A plaintiff’s contention

    that a servicer failed to conduct a reasonable investigation

    that is premised solely on his disagreement with the outcome


                                       21
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 22 of 34 PageID 1339




    of the investigation is meritless. Finster, 245 F. Supp. 3d

    at 1316.

           The second argument fails because servicers may request

    clarifying        information      when       QWRs     fail    to     sufficiently

    identify        the   alleged    error.       12    C.F.R.    §     1024.35(e)(2);

    Russell, 2015 WL 5819663, at *7. Here, the third, fourth, and

    fifth notices of error identified payment misapplication,

    incorrect balances, and improper fees. (Doc. # 45-1 at 39—

    41). But the QWR contained insufficient detail as to which

    payments        had   been   misapplied       and     fees    charged     to   allow

    CitiMortgage to identify and investigate the errors. Drawing

    all    reasonable        inferences       in        favor     of    the    Munozes,

    CitiMortgage did not act improperly by asking the Munozes for

    more information because a servicer does not need to “guess

    what the [borrowers] believed were the errors in the account

    or    to    dream-up    and     refute    hypothetical         reasons     for    the

    [borrowers’] vague discontent.’” Russell, 2015 WL 5819663, at

    *7.

           Summary judgment is granted in favor of CitiMortgage.

                    4. The Munozes Failed to Establish Damages

           There is no genuine issue of material fact as to whether

    CitiMortgage adequately responded to the Munozes’ QWR. But

    even       if   there   were,     summary          judgment    would      still    be


                                             22
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 23 of 34 PageID 1340




    appropriate because there is no genuine issue of material

    fact as to damages.

           “[D]amages are an essential element in pleading a RESPA

    claim.” Renfroe, 822 F.3d AT 1246. “If a servicer fails to

    comply with RESPA, then the borrower may recover ‘any actual

    damages to the borrower as a result of the failure,’ as well

    as     statutory     damages     ‘in       the    case     of   a      pattern   of

    noncompliance.’” Hernandez v. J.P. Morgan Chase Bank, No. 14-

    24254-CIV-GOODMAN, 2016 WL 2889037, at *6 (S.D. Fla. May 16,

    2016)    (quoting     12   U.S.C.      §    2605(f)(1)).        Actual     damages

    include pecuniary damages, such as “out-of-pocket expenses

    incurred dealing with [a] RESPA violation,” “late fees,” and

    “denial of credit or denial [of] access to . . . [a] credit

    line.” Mintu v. Nationstar Mortg. LLC, No. 1:14-CV-3471-ODE-

    JCF,    2015    WL   11622469,    at       *4    (N.D.   Ga.    Apr.    13,   2015)

    (citation omitted), report and recommendation adopted, No.

    1:14-CV-3471-0DE-JCF,          2015    WL       11622473   (N.D.    Ga.    May   6,

    2015). Plaintiffs may also recover non-pecuniary damages,

    including for emotional distress. Ranger, 757 F. App’x at

    902. A plaintiff’s testimony can support emotional distress

    damages, but “the testimony must establish that the plaintiff

    suffered       demonstrable    emotional          distress,     which     must   be

    sufficiently articulated; neither conclusory statements that


                                           23
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 24 of 34 PageID 1341




    the plaintiff suffered emotional distress nor the mere fact

    that   a   .   .   .   violation    occurred   supports    an   award   for

    compensatory damages.” McLean v. GMAC Mortg. Corp., 398 F.

    App'x 467, 471 (11th Cir. 2010) (quoting                  Akouri v. Fla.

    Dep't of Transp., 408 F.3d 1338, 1345 (11th Cir.2005)). “Where

    a plaintiff comes forth with only blanket statements and a

    list of symptoms, courts in the Middle District of Florida

    have     declined      to   award   actual     damages    for   emotional

    distress.” Lane v. Accredited Collection Agency Inc., No.

    6:13-cv-GKS-GJK, 2014 WL 1685677, at *8 (M.D. Fla. Apr. 28,

    2014).

           Importantly, to obtain actual damages, plaintiffs must

    “establish a causal link between” the alleged RESPA violation

    and their damages. Renfroe, 822 F.3d at 1246. Failure to

    adequately investigate a notice of error in a QWR, resulting

    in a failure to refund a borrower’s account, can provide such

    a causal link. Id. at 1246—47. However, for a causal link to

    exist between an inadequate investigation into a QWR and

    actual damages, the borrower must have specifically asked the

    servicer in the QWR to fix what he later claims as actual

    damages. See Caldwell v. Nationstar Mortg., LLC, No. 20-

    12984, 2021 WL 1229754, at *2—3 (11th Cir. Mar. 31, 2021)

    (“Nationstar’s failure to do what Caldwell did ask it to do


                                         24
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 25 of 34 PageID 1342




    — provide information about the mortgage — did not cause his

    damages.”). Additionally, borrowers cannot cause their own

    actual damages by “fail[ing] to make payments that they knew

    they owed.” Russell v. Nationstar Mortg., LLC, No. 14-61977-

    CIV, 2015 WL 5029346, at *7 (S.D. Fla. Aug. 26, 2015).

    Finally, borrowers must “meaningfully participate” in the

    resolution    process      to    claim       damages.     Russell,    2015    WL

    5819663, at *7—8 (holding for Defendant servicer because

    Plaintiff borrower “fail[ed] to meaningfully participate in

    this    resolution       process     alongside          Defendant”    by     not

    responding to Defendant’s request for more detail).

           As to statutory damages, Plaintiffs may be entitled to

    “recover . . . up to $2,000 per violation if they can show

    the    violation   was    part     of    a    ‘pattern       or   practice   of

    noncompliance’ with RESPA’s requirements.” Ranger, 757 F.

    App’x   at   901   n.2    (quoting      12    U.S.C.     §   2605(f)(1)(B))).

    “[C]ourts have interpreted the term ‘pattern or practice’ in

    accordance with the usual meaning of the words.” McLean, 595

    F. Supp. 2d at 1365. “‘Pattern or practice’ is not defined by

    a specific number of offenses; rather, the term suggests a

    standard or routine way of operating.” Miranda v. Ocwen Loan

    Servicing, LLC, 148 F. Supp. 3d 1349, 1355 (S.D. Fla. 2015).

    “[T]he Eleventh Circuit [has] held that statutory damages may


                                            25
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 26 of 34 PageID 1343




    be sufficiently ple[d] where, in addition to the alleged RESPA

    violation    against    a    plaintiff,      the   complaint   alleges

    unrelated RESPA violations.” Mejia v. Ocwen Loan Servicing,

    LLC, 703 F. App’x 860, 865 (11th Cir. 2017) (citing Renfroe,

    822 F.3d at 1247). Finally, the Eleventh Circuit observed in

    dicta that “a plaintiff cannot recover pattern-or-practice

    damages in the absence of actual damages.” Renfroe, 822 F.3d

    at 1247 n.4. District courts have subsequently held that

    actual damages are required for statutory damages to be

    recoverable. See, e.g., Berene v. Nationstar Mortg. LLC, No.

    14-61153-CIV, 2018 WL 7137836, at *9 (S.D. Fla. Feb. 5, 2018),

    aff’d, 800 F. App’x 756 (11th Cir. 2020).

          Here, the Munozes alleged actual damages stemming from

    CitiMortgage’s purported failure to conduct an adequate and

    reasonable investigation into the QWR. (Doc. # 57 at 3). In

    their second and third notices of error, the Munozes argued

    that CitiMortgage misapplied payments totaling $6,049.01.

    (Doc. # 45-1 at 39—40). According to the Munozes, an injury

    of $6,049.01 resulted from CitiMortgage “failing to conduct

    an adequate and reasonable investigation” into the second and

    third notices of error. (Doc. # 45 at 9—10). The Munozes

    maintained    this   claim   for   damages    in   their   response   to

    CitiMortgage’s Motion for Summary Judgment. (Doc. # 60 at


                                       26
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 27 of 34 PageID 1344




    12).

           There are two primary issues with these damages. First,

    the    Munozes     did     not    provide      CitiMortgage       with    enough

    information      to      identify      the    alleged    misapplication        of

    payments in their QWR. (Doc. 45-1 at 39—40). In CitiMortgage’s

    response    to    the     QWR,    it   asked    the     Munozes    to    provide

    information to help identify which payments they thought had

    been misapplied. (Doc. # 56-1 at 14). However, the Munozes

    never responded to CitiMortgage’s inquiry. (Doc. # 54 at 10;

    Doc. # 45 at 11). CitiMortgage thusly gave the Munozes an

    opportunity to help identify and fix their purported injury,

    and the Munozes failed to participate. When a servicer asks

    for additional information in good faith and the borrower

    fails to respond, there is no RESPA violation. Russell, 2015

    WL 5819663, at *7—8. Instead of meaningfully participating in

    the resolution process, the Munozes vaguely alleged payment

    misapplication and then sued CitiMortgage for not fixing the

    misapplied       payments       when    CitiMortgage      had     insufficient

    information to know which payments the Munozes disputed.

    Second, the Munozes did not submit evidence showing payment

    misapplication amounting to $6,049.01. In their answers to

    CitiMortgage’s        interrogatories,         the    Munozes     argued     that

    CitiMortgage      did     not    credit      fourteen   payments,        totaling


                                            27
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 28 of 34 PageID 1345




    $6,049.01, to their account. (Doc. # 55 at 53). However, the

    Munozes’ payment history does not show that CitiMortgage

    misapplied the disputed payments. (Doc. # 56-1 at 52—53).

          The   Munozes’   second      category   of    actual   damages   is

    $972.05 based on two payments that CitiMortgage “failed to

    credit” to the Munozes’ loan. (Doc. # 55-1 at 55). This claim

    of actual damages fails due to lack of causation. In their

    second amended complaint, the Munozes argued that “[t]he

    payment history CitiMortgage provided in response to the QWR”

    alerted the Munozes to “two other payments that Munozes sent

    to   CitiMortgage    that   were    confirmed      debited   from   their

    checking account by CitiMortgage were not credited to their

    loan.” (Doc. # 45 at 11—12). The issue here is that the

    Munozes’ alleged RESPA violation is “failure to adequately

    respond to the[] Qualified Written Request (“QWR”) under

    Section 2605(e) of the Real Estate Settlement Procedures Act

    (“RESPA.”).” (Doc. # 60 at 3). But the Munozes only discovered

    this alleged injury because of CitiMortgage’s response to the

    QWR. CitiMortgage’s response to the QWR may have alerted the

    Munozes to the existence of these damages, but it did not

    cause the damages. The Munozes did not ask CitiMortgage to

    remedy this issue in the QWR, so there is not a causal

    connection between it and the alleged inadequate response to


                                        28
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 29 of 34 PageID 1346




    the QWR. See Caldwell, 2021 WL 1229754, at *2—3 (finding

    Defendant not liable for not doing what Plaintiff had not

    asked it to do in the QWR). Furthermore, the Munozes’ payment

    history shows that CitiMortgage credited these two disputed

    payments to the Munozes’ account. (Doc. # 56-1 at 55).

            The Munozes’ third type of actual damages, discussed in

    their   fourth    notice    of   error,     stems    from    CitiMortgage’s

    failure to properly credit escrow payments to the Munozes’

    account. This claim for damages also fails because of a lack

    of   causation.     The    Munozes    stopped      making    principal   and

    interest payments in June 2018, instead only making payments

    that they wanted to go toward escrow. (Doc. # 45 at 5).

    However,    under   the    terms     of    the   mortgage,    any   payments

    received from a borrower were first applied to interest, then

    to principal, then to escrow. (Doc. # 45-1 at 14). The

    borrower    could   not    choose     to    stop   paying    principal   and

    interest, and dedicate all payments to escrow. (Id.). The

    Munozes thusly “failed to make payments that they knew they

    owed.” Russell, 2015 WL 5029346, at *7. In such situations,

    there is no causal link between the alleged RESPA violation

    and actual damages. Id. And, once more, CitiMortgage asked

    the Munozes for help identifying the misapplied payments,

    since the QWR provided little detail as to which payments had


                                          29
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 30 of 34 PageID 1347




    been misapplied. (Doc. # 56-1 at 14). The Munozes never

    responded to CitiMortgage’s inquiry. (Doc. # 45 at 13). When

    borrowers    fail    to   meaningfully    participate    in      a    QWR

    resolution process, there is no RESPA violation.              Russell,

    2015 WL 5819663, at *7—8.

           The Munozes’ fourth type of damages is $368 charged by

    CitiMortgage for fees. (Doc. ## 45 at 15; 57 at 7). The

    Munozes argued that these damages arose “[a]s a result of

    CitiMortgage’s breach of RESPA by failing to conduct an

    adequate    and   reasonable   investigation    of   Munozes’        fifth

    notice of error.” (Doc. # 45 at 15). Multiple causation issues

    preclude this type of damages. First, in the QWR, the Munozes

    only alleged that CitiMortgage had inappropriately charged

    one inspection fee. (Doc. # 45-1 at 41). Each inspection fee

    charged by CitiMortgage ranged from $10-$84. (Doc. # 56-1 at

    51—55). When CitiMortgage responded to the Munozes’ fifth

    notice of error, it sent a transaction history that showed

    many    inspection    fees.    (Id.).    The   Munozes    used        this

    transaction history to claim additional damages, based on the

    new fees they discovered, in their second amended complaint.

    (Doc. # 45 at 14—15). However, for a causal link to exist

    between an inadequate investigation into a QWR and actual

    damages, the borrower must have asked in the QWR that the


                                      30
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 31 of 34 PageID 1348




    servicer fix what he later claims as actual damages. Caldwell,

    2021 WL 1229754, at *2—3. Second, CitiMortgage explained in

    its response to the fifth notice of error that it charged the

    inspection fee because “[m]ortgage properties are routinely

    inspected during periods of default and bankruptcy.” (Doc. #

    56-1 at 14). The Munozes’ contention that CitiMortgage failed

    to conduct a reasonable investigation is thusly premised on

    their disagreement with the outcome of the investigation.

    Such   disagreement     does    not    establish      that   an    inadequate

    investigation occurred, which is the basis of the Munozes’

    claim for damages here. Finster, 245 F. Supp. 3d at 1316.

           The Munozes argued in their second amended complaint

    that    CitiMortgage      violated      RESPA    by     providing       credit

    information to consumer reporting agencies, which caused the

    Munozes’    credit     score    to   decrease.     (Doc.     #    45   at   16).

    CitiMortgage submitted a credit report for the Munozes that

    showed no open mortgages. (Doc. # 55-1 at 45). In their

    response to CitiMortgage’s Motion for Summary Judgment, the

    Munozes    did   not    offer    any    evidence      supporting       damages

    suffered due to a decreased credit score. The Munozes have

    failed to show that they have incurred any damages in the

    form of a decreased credit score.

           Finally, the Munozes alleged actual damages of “time and


                                           31
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 32 of 34 PageID 1349




    money    spent    in    [a   separate]    lawsuit    against       Cenlar[,]

    including the costs and legal fees in the lawsuit,” and

    emotional distress in their second amended complaint. (Doc.

    # 45 at 18). But once again, they failed to offer evidence in

    their response to CitiMortgage’s Motion for Summary Judgment

    supporting       such    damages.      Sheila     Munoz      stated    that

    CitiMortgage’s refusal to “explain and correct” their account

    errors caused the Munozes to file a separate lawsuit against

    Cenlar. (Doc. # 61 at 9). She also said that CitiMortgage’s

    “failure to adequately respond to [the Munozes’] QWR” caused

    emotional distress, including emotional and psychological

    trauma     and   embarrassment.       (Id.   at    10).     Even    assuming

    CitiMortgage violated RESPA, the Munozes did not explain how

    CitiMortgage’s purportedly inadequate investigation into the

    QWR caused them to file suit against Cenlar. Furthermore,

    although    plaintiffs       may   testify   in   support    of    emotional

    distress damages, the testimony cannot merely consist of

    conclusory statements and a list of symptoms. McLean, 398 F.

    App’x at 471; Lane, 2014 WL 1685677, at *8. Here, each of

    Sheila Munoz’s statements is conclusory, without evidence or

    support. Second, the Munozes have not explained how there is

    a causal link between a RESPA violation and the emotional

    distress suffered. The Munozes have failed to show that they


                                         32
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 33 of 34 PageID 1350




    incurred any damages in the form of emotional distress or a

    subsequent lawsuit.

          In   addition    to    actual      damages,     the   Munozes    alleged

    statutory    damages      based     on       CitiMortgage’s       “pattern   or

    practice    of   non-compliance         with    the   requirements     of    the

    mortgage service provisions of RESPA.” (Doc. # 45 at 19).

    However, there can be no statutory damages in the absence of

    actual damages. Renfroe, 822 F.3d at 1247 n.4; Berene, 2018

    WL 7137836 at *9. Because there is no genuine issue of

    material fact as to actual damages, there can be no statutory

    damages.

          B. Plaintiffs’ Motion

          As   the   Court      has   already       determined    that     summary

    judgment    in    favor     of     CitiMortgage        on   all    counts    is

    appropriate, the Court denies Plaintiffs’ Partial Motion for

    Summary Judgment. (Doc. # 57).

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendant CitiMortgage’s Motion for Summary Judgment

          (Doc. # 54) is GRANTED on all counts.

    (2)   Plaintiffs      Sheila      and    Raymond      Munozes’     Motion    for

          Partial Summary Judgment (Doc. # 57) is DENIED on all

          counts.


                                            33
Case 8:20-cv-02311-VMC-AEP Document 72 Filed 09/10/21 Page 34 of 34 PageID 1351




    (3)   The Clerk shall enter judgment accordingly and CLOSE

          this case.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    10th day of September, 2021.




                                      34
